Citation Nr: 0309368	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969, that included duty in the Republic of Vietnam 
from March 1968 to March 1969.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 2001, it was remanded to the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of that development 
and readjudication as detailed below, the claim was returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  The veteran served on active duty from August 1967 to 
March 1969, including service in the Republic of Vietnam 
during the Vietnam War era.

3.  No competent medical evidence has been submitted which 
links or relates polyarthralgias of multiple joints to the 
veteran's period of active service, including herbicide 
exposure during such service.


CONCLUSION OF LAW

Polyarthralgias of multiple joints were not incurred in or 
aggravated by service, and may not be presumed to be of 
service onset.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 
1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
polyarthralgias of multiple joints.  In essence, he contends 
that this disorder is the result of disease and/or injury 
which he sustained during his active service.  He 
specifically contends that this disorder is due to his 
exposure to herbicides while serving in the Republic of 
Vietnam.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will then be 
briefly set forth.  A factual background will be set out and 
finally, the Board will analyze the veteran's claim.

Veterans Claims Assistance Act

As noted in the March 2001 remand and March 2001 letter to 
the veteran from the RO, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in December 1998, the veteran clearly 
identified the disability in question, the benefits sought, 
and the basis for the claim.  Essentially, the claim appeared 
substantially complete on its face.  

The former well-grounded claim requirement

In December 1998, the RO initially denied the veteran's claim 
for service connection not based upon whether it was well 
grounded, but on the merits of the claim.  The current 
standard of review requires that after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, in December 1998, the RO had previously 
adjudicated the issue listed above based on the substantive 
merits of the claims.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
December 1998 and October 1999 rating decisions, the November 
1999 statement of the case, the March 2001 Board remand, and 
a February 2003 supplemental statement of the case.  In those 
decisions, the veteran was advised that there was no 
competent evidence of polyarthralgias of multiple joints in 
service; that there was no competent evidence of current 
polyarthralgias of multiple joints that have been related by 
competent evidence to service; and that there was no 
competent evidence of the current existence of 
polyarthralgias of multiple joints that has been 
presumptively linked by VA regulation to presumed exposure to 
Agent Orange herbicides in the Republic of Vietnam during the 
Vietnam War era.  A letter from the RO dated in March 2001 
specifically advised the veteran of his rights and 
responsibilities under the VCAA.  In that letter the veteran 
was advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Based on the specific 
notice provided to the veteran and the development which has 
been accomplished, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  In the March 2001 
development letter from the RO, the veteran was asked to 
submit the names of any private or VA medical providers who 
had treated him for the claimed disorders, along with 
completed authorizations, so that the RO could obtain any 
records identified.  The veteran responded to this request, 
and the available evidence was obtained.  Moreover, pursuant 
to the Board's March 2001 remand, the veteran was afforded a 
special VA examination in May 2002 for the specific purpose 
of determining whether current polyarthralgias of multiple 
joints could be related to the veteran's presumed exposure to 
herbicide agents during his period of service in Vietnam.  It 
does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Accordingly, 
there is sufficient evidence to decide this claim.  The 
veteran was advised of the evidence he needed and was 
provided ample opportunity to submit or identify additional 
evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

For certain chronic disorders, including diseases of the 
nervous system and gastric ulcer, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Additional law and regulations specific to allegations of 
exposure to Agent Orange are as follows:

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2002), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2002).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2002).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2002) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2002) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) (2002) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of 
polyarthralgias of multiple joints during his period of 
active service or on service separation examination.  

Post-service medical records include the diagnosis of 
polyarthralgias of multiple joints including upon VA medical 
examination in May 2002, conducted for the purpose of 
determining whether that disorder could be related to the 
veteran's presumed exposure to Agent Orange herbicide during 
his Vietnam War era service.  Polyarthralgias of multiple 
joints has never been related by medical evidence to service, 
to a disease of service origin, or to the veteran's presumed 
exposure to Agent Orange herbicide during his Vietnam War era 
service.  

Analysis

The veteran does not contend that polyarthralgias of multiple 
joints were manifest during his period of active service, and 
there is no evidence of record to that effect.  It is his 
primary contention that this disorder is in existence and is 
related to his exposure to the Agent Orange herbicide during 
service.  

The veteran served on active duty from August 1967 to March 
1969, including service in the Republic of Vietnam during the 
Vietnam War era.  With respect to the Hickson analysis, 
element (2) is satisfied in that in-service exposure to 
herbicides is presumed under the law and regulations cited 
above.  See 38 U.S.C.A. § 1116(f).

With respect to Hickson element (1), the medical evidence 
includes the diagnosis of polyarthralgias of multiple joints 
since service, most recently upon VA examination in May 2002.  
Hickson element (1) has therefore been satisfied with respect 
to this disability.  

Once again, the veteran does not allege that he had 
polyarthralgias of multiple joints in service, and the 
service medical records and post-service records confirm 
this.  In essence, the veteran ascribes these disorders to 
exposure to Agent Orange in service over thirty years ago.

The diagnosed disability of polyarthralgias of multiple 
joints is not among the disabilities listed as being 
presumptively related to herbicide exposure.  As there is no 
evidence that the veteran has developed an enumerated 
disease, the presumptive Agent Orange regulations are not 
applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the claimed disability is related to 
service, including exposure to Agent Orange.  In this case, 
however, no competent medical evidence or opinion has been 
entered into the record which links or relates any of the 
veteran's variously diagnosed polyarthralgias of multiple 
joints to his period of active service, including the 
presumed exposure to Agent Orange.  The only opinion which 
purports to make such a connection is that of the veteran 
himself.  The Board again notes that the Court has held that 
lay persons, such as the veteran and his representative, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is a current diagnosis of 
polyarthralgias of multiple joints, there is no medical 
evidence of a nexus between the veteran's service, including 
presumed Agent Orange exposure during service, and any 
current disability.  In fact, the only medical opinion on the 
matter was that offered by the VA examiner who conducted the 
May 2002 examination for the express purpose of determining 
whether there was such a nexus.  Following a review of the 
veteran's claims folder, a recitation of the veteran's 
medical history, including the history of his service in 
Vietnam, and following a complete examination, it was the 
examiner's conclusion that there was no objective evidence or 
known statistical correlation to establish a cause and effect 
relationship of polyarthralgia due to Agent Orange or 
herbicide exposure.  The examiner further concluded that the 
etiology of the veteran's polyarthralgia could not be 
established on the basis of the available evidence.  
Accordingly, Hickson element (3) has not been met and service 
connection cannot be granted.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for polyarthralgias of multiple 
joints, either on a direct basis or presumptively as residual 
to herbicide exposure.  Accordingly, service connection for 
this disorder is not warranted.


ORDER

Entitlement to service connection for polyarthralgias of 
multiple joints, to include as due to presumed exposure to 
Agent Orange herbicides, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

